Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: “sensor receptacle 86” in line 4 of Para 42 should be --sensor receptacle 84 --.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because “acquire baseline data” in line 2 should be --acquire a baseline data-- (“the baseline data” is referenced in claim 4).
Claim 9 is objected to because of the following informalities:
“A system” in line 1 should be --A turbine system-- (for clarity as Claim 9 later introduces “a measurement system” and the preamble of each of claims 10-17 references “The system”);
 “an inner diameter” in line 6 should be --the inner diameter--.
Claims 10-17 are objected to because “The system” in each of their respective preambles should be --The turbine system-- (to accompany the amendment suggested in the objection of claim 9 above).
Claim 16 is objected to because of the following informalities:
“one of a plurality of the circumferential tracks” in lines 1-2 should be --one of a plurality of 
“each of the circumferential tracks of the plurality of circumferential tracks” in lines 3-4 should be --each 
“the axial direction” in line 4 should be --an axial direction--.
Claim 17 is objected to because of the following informalities:
“a plurality of the sensor assemblies” in line 2 should be --a plurality of sensor assemblies--;
“wherein each sensor assembly” in lines 3-4 should be --wherein each sensor assembly of the plurality of sensor assemblies--.
“removaby” in line 4 should be --removably--.  
Claim 18 is objected to because “baseline data” in line 5 should be --a baseline data-- (“the baseline data” is referenced in claim 19).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dede et al. (U.S. 2018/0156132).
Re claim 1:
Dede discloses a measurement system (200, maintenance tool - Para 39 (a type of measurement system as described in Para 54 - “… maintenance tool 200 is configured as an inspection tool, and …one or more cameras 242 … may be used to take images ( including still or moving images ) allowing an operator or technician to inspect the various components of the turbofan engine …”)) for a gas turbine engine (10, turbofan jet engine - Para 25 (a type of gas turbine as shown in Fig. 1)), comprising: 
a sensor assembly (236, maintenance head - Para 52 (a type of sensor assembly as shown in Fig. 8 and as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors))); and 
a plurality of sensors (242, cameras - Para 54 (a plurality of element 242 is shown in Fig. 8; cameras are a type of sensor)) coupled to the sensor assembly (236)(see Fig. 8 - element 242 is shown coupled to element 236), 
wherein the sensor assembly (236) is configured to be removably inserted within a space (37, core airflow path 37 - Para 26 (a type of space as shown in Figs. 1 and 2)) defined by a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6)) embedded within an inner diameter (see Fig. 3 - a type of inner diameter of element 108 is shown but not labeled) of a casing (108, outer liner - Para 34 (a type of casing as described in Para 34 and as shown in Figs. 2-3)) of the gas turbine engine (10) without having to disassemble the casing (108)(Para 40 - “…rail system 202 of the exemplary maintenance tool 200 may be assembled within the core air flowpath 37 of the turbofan engine 10 while the turbofan engine 10 is substantially completely assembled . As used herein, ‘substantially completely assembled’ refers to all the components forming the portion of the core air flowpath 37 within which the rail system 202 is assembled, or within which the rail system 202 will be assembled, remaining together and assembled” (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine”; element 37 is shown partially defined by element 204 in Fig. 2; element 204 is shown embedded within element 108 in Figs. 2-4)).
Re claim 2:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the sensor assembly (236) is configured to be inserted into and removed from the casing (108) via a single port (132, inspection holes - Para 38) coupled to the circumferential track (204)(see Figs. 3-4 and 13 (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine” via “an individual inspection hole”; element 132 is shown coupled to element 204 in Figs. 3-4)).
Re claim 3:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the measurement system (200) is configured to acquire baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images” are a type of baseline data)) for validating an operation of the gas turbine engine (Paras 77-78 - “…images of specific components, or regions of the gas turbine engine from within the core air flowpath, may be consistently taken. This allows for an operator or technician to compare images of the same component over time, or images of the same region over time, such that the operator or technician may keep an eye on any potentially problematic areas and prevent any potential damage areas from going unnoticed… enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine engine … and obtain accurate information as to what to expect with continuous engine operation” (taking images is a type of acquisition of baseline data which is described in Paras 77-78 as being for validation of operation of the gas turbine)).
Re claim 4:
Dede discloses the measurement system (200) of claim 3 (as described above), wherein the measurement system (200) is configured so that the baseline data (Fig. 13 - steps 322 and 326 (“plurality of images”)) is collected from the plurality of sensors (242) after removal of the sensor assembly (236) from the casing (108)(see Fig. 13 and steps 332, 326, and 332 and Para 55 - “…maintenance head 236 may be configured to store the images captured by the one or more cameras 242…”).
Re claim 5:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the measurement system (200) is configured to operate independent of a control system (Para 55 - “a control system”) of the gas turbine engine (10)(Para 55 - “…cameras 242 may be… configured to store the images captured by the one or more cameras 242…” (a type of independent operation as Para 55 contrasts this to cameras 242 being in direct communication with the control system)). 
Re claim 6:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the sensor assembly (236) is configured to extend circumferentially, relative to a longitudinal axis (12, longitudinal centerline - Para 25) of the gas turbine engine (10), within the space (37) defined by the circumferential track (204) along at least a portion of the casing (108)(see Figs. 2 and 8 - element 200 is shown extending circumferentially relative to element 12 within element 37).

    PNG
    media_image1.png
    361
    550
    media_image1.png
    Greyscale

Re claim 7:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein each sensor of the plurality of sensors (242) is spatially arranged (see Fig. 8 - elements 242 are each shown arranged spatially) so that each sensor (242 (see Fig. 8 - each of a plurality of elements 242 are shown)) is configured to align with a respective opening (Modified Fig. 8 above - element A (person having ordinary skill in the art would recognize element A as a type of opening)) of a plurality of openings (see Fig. 5 and Modified Fig. 8 above - element A identified in Modified Fig. 8 above is shown with a corresponding element at the opposite end of element 204 and together these are a plurality of openings) on the circumferential track (204) facing toward an interior (114, combustion chamber - Para 34 (a type of interior as shown in Figs. 2-3)) defined by the casing (108)(see Modified Fig. 8 above and Figs. 2-3 - element 114 is shown defined by element 108 in Figs. 2-3 (as is also described in Para 34) and element A identified in Modified 8 above is shown entirely within element 114 between the views of Figs. 2-3 and 8 and therefore element A must face element 114) when the sensor assembly (236) is inserted within the space (37)(see Modified Fig. 8 above, and Fig. 13 (step 314 describes moving element 236 three hundred and sixty degrees along the plurality of rails segments, and by doing so requires a type of aligning each of elements 242 with each of element A identified in Modified Fig. 8)).
Re claims 1 and 8:
A second interpretation of Dede discloses a measurement system (200, maintenance tool - Para 39 (a type of measurement system as described in Para 54 - “… maintenance tool 200 is configured as an inspection tool, and …one or more cameras 242 … may be used to take images ( including still or moving images ) allowing an operator or technician to inspect the various components of the turbofan engine …”)) for a gas turbine engine (10, turbofan jet engine - Para 25 (a type of gas turbine as shown in Fig. 1)), comprising: 
a sensor assembly (236, maintenance head - Para 52 (a type of sensor assembly as shown in Fig. 8 and as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors))); and 
a plurality of sensors (242, cameras - Para 54 (a plurality of element 242 is shown in Fig. 8; cameras are a type of sensor)) coupled to the sensor assembly (236)(see Fig. 8 - element 242 is shown coupled to element 236), 
wherein the sensor assembly (236) is configured to be removably inserted within a space (37, core airflow path 37 - Para 26 (a type of space as shown in Figs. 1 and 2)) defined by a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6)) embedded within an inner diameter of a casing (see Figs. 1-2 (element 25 in an “outer compressor casing” per Para 36, and is shown with an inner diameter between the views of Figs. 1-2))(see Fig. 2 and Para 40 - “…The plurality of rail segments 204 are insertable through one or more of the inspection holes 132 of the turbofan engine 10 for assembly within the core air flowpath 37…” and Para 41 - “…rail system 202 of the exemplary maintenance tool 200 may instead be assembled within the core air flowpath 37 at any other suitable location of the turbofan engine 10 . For example… the compressor section of the turbofan engine 10 …the rail system 202 may be inserted through one or more of the inspection holes 132 in the compressor section of the turbofan engine 10 ( such as within the HP compressor 24 )…”(assembling element 200 within element 24 embeds element 204 within the inner diameter of element 25 as shown in Figs. 1-2)) of the gas turbine engine (10) without having to disassemble the casing (25)(Para 40 - “…rail system 202 of the exemplary maintenance tool 200 may be assembled within the core air flowpath 37 of the turbofan engine 10 while the turbofan engine 10 is substantially completely assembled . As used herein, ‘substantially completely assembled’ refers to all the components forming the portion of the core air flowpath 37 within which the rail system 202 is assembled, or within which the rail system 202 will be assembled, remaining together and assembled” (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine”; element 37 is shown partially defined by element 204 in Fig. 2; element 204 is can be embedded within element 25 per Para 41))(Claim 1)
wherein the casing (25) comprises a compressor casing (Para 36 - “…outer compressor casing 25…”)(Claim 8).
Re claim 9:
Dede discloses a system (Figs. 1-2) comprising: 
a gas turbine engine (10, turbofan jet engine - Para 25 (a type of gas turbine as shown in Fig. 1)), comprising: 
a compressor (24, high pressure compressor - Para 29) comprising a compressor casing (25, outer compressor casing - Para 36) having an inner diameter (see Figs. 1-2 at element 25 (element 25 is identified in Fig. 2 and is shown with a diameter in Fig. 1)); 
a combustor (26, combustion section - Para 26) downstream of the compressor (24)(see Figs. 1-2 (element 26 is shown downstream of element 24)); 
a turbine (28, high pressure turbine - Para 26) downstream of the combustor (26)(see Figs. 1-2 (element 28 is shown downstream of element 26)); and 
a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6)) embedded within an inner diameter of the compressor casing (25)(see Fig. 2 and Para 40 - “…The plurality of rail segments 204 are insertable through one or more of the inspection holes 132 of the turbofan engine 10 for assembly within the core air flowpath 37…” and Para 41 - “…rail system 202 of the exemplary maintenance tool 200 may instead be assembled within the core air flowpath 37 at any other suitable location of the turbofan engine 10 . For example… the compressor section of the turbofan engine 10 …the rail system 202 may be inserted through one or more of the inspection holes 132 in the compressor section of the turbofan engine 10 ( such as within the HP compressor 24 )…”(assembling element 200 within element 24 embeds element 204 within the inner diameter of element 25 as shown in Figs. 1-2)), wherein the circumferential track (204) extends about at least a portion of the inner diameter of the compressor casing (25) in a circumferential direction (Para 34 - “circumferential direction C”) relative to a longitudinal axis (12, longitudinal centerline - Para 25) of the gas turbine engine (10)(see Figs. 2-3 and 8 and Para 41- element 204 is shown between views 2-3 and 8 extending in circumferential direction, and per Para 41 this can be within element 25); and 
a measurement system (200, maintenance tool - Para 39 (a type of measurement system as described in Para 54 - “… maintenance tool 200 is configured as an inspection tool, and …one or more cameras 242 … may be used to take images ( including still or moving images ) allowing an operator or technician to inspect the various components of the turbofan engine …”)), comprising: 
a sensor assembly (236, maintenance head - Para 52 (a type of sensor assembly as shown in Fig. 8 and as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors))); and 
a plurality of sensors (242, cameras - Para 54 (a plurality of element 242 is shown in Fig. 8; cameras are a type of sensor)) coupled to the sensor assembly (236)(see Fig. 8 - element 242 is shown coupled to element 236), 
wherein the sensor assembly (236) is configured to be removably inserted within the circumferential track (204) without having to disassemble the compressor casing (25)( Para 40 - “…rail system 202 of the exemplary maintenance tool 200 may be assembled within the core air flowpath 37 of the turbofan engine 10 while the turbofan engine 10 is substantially completely assembled . As used herein, ‘substantially completely assembled’ refers to all the components forming the portion of the core air flowpath 37 within which the rail system 202 is assembled, or within which the rail system 202 will be assembled, remaining together and assembled” (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine”)).
Re claim 10:
Dede discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the circumferential track (204) is configured to enclose the sensor assembly (236) within a cavity (238, groove - Para 53 (a type of cavity as shown in Fig. 8 and as described in Para 53)) defined by the circumferential track (204) and the inner diameter of the compressor casing (25)(see Figs. 2 and 8 and Para 41 (element 238 is shown defined by element 204 in Fig. 8 and per Para 41 this can be within (and thereby defined by) element 25)) when the sensor assembly (236) is disposed within the circumferential track (204)(see Fig. 8 - element 240 of element 236 is shown enclosed by element 238 when element 236 is disposed within element 204).
Re claim 11:
Dede discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the compressor casing (25) comprises a single port (132, inspection holes - Para 38)(see Fig. 2 - an element 132 is shown at element 25) for both insertion of the sensor assembly (236) into the circumferential track (204) and removal of the sensor assembly (236) from the circumferential track (204)(see Fig. 13 (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable via “an individual inspection hole”).
Re claim 12:
Dede discloses the system (Figs. 1-2) of claim 11 (as described above), further comprising a funnel (210, flange - Para 44 (a type of funnel as shown in Fig. 5)) for engaging the single port (132), the funnel being configured to facilitate insertion and removal of the sensor assembly (236)(see Fig. 5 and Fig. 13 - Fig. 5 shows that element 210 facilitates the “inserting” and “removing” described in steps 304 and 332 of Fig. 13).
Re claim 13:
Dede discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the circumferential track (204) comprises a plurality of openings (Modified Fig. 8 above - element A (person having ordinary skill in the art would recognize element A as a type of opening; element A identified in Modified Fig. 8 above is shown in Fig. 5 with a corresponding element at the opposite end of element 204 and together these are a plurality of openings)) facing toward an interior of the compressor (25)(see Modified Fig. 8 above, Fig. 2, and Para 41 (Para 41 describes element 204 can be within element 25 and thereby element A identified in Modified Fig. 8 above would face an interior of element 25 as shown in Fig. 2)) and spaced apart along the circumferential track (204) in the circumferential direction (C)(see Modified Fig. 8 above, Figs. 2-3, and 5 - element A identified in Modified Fig. 8 above is shown spaced apart along element 204 in direction C identified in Fig. 3, through views of Figs. 2-3, 5, and 8), and each sensor of the plurality of sensors (242) is spatially arranged (see Fig. 8 - elements 242 are each shown arranged spatially) so that each sensor (242) is configured to align with a respective opening of the plurality of openings (Modified Fig. 8 above - A) when the sensor assembly (236) is inserted within the circumferential track (204)( see Modified Fig. 8 above, and Fig. 13 (step 314 describes moving element 236 three hundred and sixty degrees along the plurality of rails segments, and by doing so requires a type of aligning each of elements 242 with each of element A identified in Modified Fig. 8)).
Re claim 14:
Dede discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the measurement system (200) is configured to acquire baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images” are a type of baseline data)) for validating an operation of the gas turbine engine (Paras 77-78 - “…images of specific components, or regions of the gas turbine engine from within the core air flowpath, may be consistently taken. This allows for an operator or technician to compare images of the same component over time, or images of the same region over time, such that the operator or technician may keep an eye on any potentially problematic areas and prevent any potential damage areas from going unnoticed… enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine engine … and obtain accurate information as to what to expect with continuous engine operation” (taking images is a type of acquisition of baseline data which is described in Paras 77-78 as being for validation of operation of the gas turbine)).
Re claim 15:
Dede discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the measurement system (200) is configured to operate independent of a control system (Para 55 - “a control system”) of the gas turbine engine (10)(Para 55 - “…cameras 242 may be… configured to store the images captured by the one or more cameras 242…” (a type of independent operation as Para 55 contrasts this to cameras 242 being in direct communication with the control system)).
Re claim 16:
Dede discloses the system (Figs. 1-2) of claim 9 (as described above), wherein the circumferential track (204) is one of a plurality of the circumferential tracks (see Figs. 3-5 and 13 (step 304 of Fig. 13 describes “inserting each of the plurality of rail segments” in step 304 and “assembling the plurality of rail segments” in step 308 and Figs. 3-5 shows elements 204 as a plurality)) embedded within the inner diameter of the4 compressor casing (25)(see Figs. 2-5 and Para 41- plurality of elements 204 are shown between views 2-5  embedded within an inner diameter and per Para 41 this can be within element 25), each of the circumferential tracks of the plurality of circumferential tracks being spaced apart from each other in the axial direction (A, axial direction - Para 34 (see Fig. 2)) relative to the longitudinal axis (12)(see Fig2. 2-3 and 6-7 and Para 48 (Para 48 describes a first end of element 204 being a female end and a second end of element 204 being a male end, the male component depicted in Fig. 6 (unlabeled structure between elements 222) is shown spaced (in the A direction of Fig. 2) from each of elements 226 of Fig. 7 between views of Fig. 3 and 6-7)).
Re claim 18:
Dede discloses a method (Fig. 13), comprising: 
inserting a sensor assembly (236, maintenance head - Para 52 (a type of sensor assembly as shown in Fig. 8 and as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors))) having a plurality of sensors (242, cameras - Para 54 (a plurality of element 242 is shown in Fig. 8; cameras are a type of sensor)) into a cavity (37, core airflow path 37 - Para 26 (a type of cavity as shown in Figs. 1 and 2)) formed by a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6))(see Figs. 1-2 and Para 41 (element 37 is shown within element 25 of element 24 between views of Figs. 1-2 and element 204 can be within element 24 per Para 41 and thereby element 204 contributes to defining the cavity 37 within element 25)) embedded within an inner diameter of a compressor casing (see Figs. 1-2 (element 25 in an “outer compressor casing” per Para 36, and is shown with an inner diameter between the views of Figs. 1-2)) of a gas turbine engine (10, turbofan jet engine - Para 25 (a type of gas turbine as shown in Fig. 1)) without having to disassemble the compressor casing (25)(Para 40 - “…rail system 202 of the exemplary maintenance tool 200 may be assembled within the core air flowpath 37 of the turbofan engine 10 while the turbofan engine 10 is substantially completely assembled. As used herein, ‘substantially completely assembled’ refers to all the components forming the portion of the core air flowpath 37 within which the rail system 202 is assembled, or within which the rail system 202 will be assembled, remaining together and assembled” (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine”; element 204 is can be embedded within element 25 per Para 41)); 
acquiring, via the plurality of sensors (242), baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images” are a type of baseline data)) for validating an operation of the gas turbine engine (Paras 77-78 - “…images of specific components, or regions of the gas turbine engine from within the core air flowpath, may be consistently taken. This allows for an operator or technician to compare images of the same component over time, or images of the same region over time, such that the operator or technician may keep an eye on any potentially problematic areas and prevent any potential damage areas from going unnoticed… enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine engine … and obtain accurate information as to what to expect with continuous engine operation” (taking images is a type of acquisition of baseline data which is described in Paras 77-78 as being for validation of operation of the gas turbine)) independent of a control system (Para 55 - “a control system”) for the gas turbine engine (10)(Para 55 - “…cameras 242 may be… configured to store the images captured by the one or more cameras 242…” (a type of independent operation as Para 55 contrasts this to cameras 242 being in direct communication with the control system)).
Re claim 19:
Dede discloses the method (Fig. 13) of claim 18 (as described above), comprising removing the sensor assembly (236) from the cavity (37)(see Fig. 13 at step 332 - “removing the plurality of rail segments of the rail system from the core air flowpath”) without having to disassemble the compressor casing (25)(Para 70 - “…exemplary method 300 may be utilized to perform maintenance operations without requiring any substantial disassembly of the gas turbine engine…”) and collecting the baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images”)) from the plurality of sensors (242)(see Fig. 13 at steps 322, 326, and Para 56).
Re claim 20:
Dede discloses the method (Fig. 13) of claim 18 (as described above), wherein inserting and removing the sensor assembly (236) occurs via a single port (132, inspection holes - Para 38) in the compressor casing (25)(see Fig. 2 at element 25, Para 41, and Fig. 13 Steps 302, 304, and 332 (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable via “an individual inspection hole” and per Para 41 the inspection hole 132 is in the compressor section (which is shown in Fig. 2 at element 25)))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dede et al. (U.S. 2018/0156132) as applied to claim 16 above in view of Giordan et al. (U.S. 2018/0283960).
Re claim 17,
Dede discloses the system (Figs. 1-2) of claim 16 (as described above).
Dede fails to disclose wherein the sensor assembly comprises a plurality of the sensor assemblies.
Giordan teaches a measurement system (60, device for measuring the characteristics of an airflow - Para 71 (a type of measure system as shown in Figs. 3-4)) wherein a sensor assembly (60, device for measuring the characteristics of an airflow - Para 71 (element 60 is shown as a type of assembly in Figs. 3-4 and comprises sensors per Para 72)) comprises a plurality of sensor assemblies (Para 72 - “sensors mounted in the nozzles”; Para 74 - “…auxiliary branches 66a , 66b are each provided with measuring means able to carry out measurements , such as pressure and / or temperature, at various measuring points circumferentially spaced apart, along the arc of circle associated with an auxiliary branch 66, 66b…” (see Fig. 3)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the measurement system of Dede after that of Giordan (thereby including a plurality of the sensor assemblies of Dede in the measurement system 200 of Dede as taught by Giordan) for the advantage of being able to simultaneously gather data at a plurality of circumferentially spaced measuring points (Giordan; see Fig. 3 and Para 74).
Dede/Giordan teaches wherein the sensor assembly (Dede; 236) comprises a plurality of the sensor assemblies (Dede; 236 (in the combination of Dede/Giordan, the measurement system of Dede has been modeled after the measuring system of Giordan, as described above, thereby including a plurality of sensor assemblies of Dede in the measurement system 200 of Dede as taught by Giordan)), each sensor assembly (Dede; 236) of the plurality of sensor assemblies (Dede; 236 (a plurality in the combination of Dede/Giordan)) comprising a respective plurality of sensors (Dede; 242), wherein each sensor assembly (Dede; 236) is configured to be removaby inserted within a respective circumferential track (Dede; 204) of the plurality of circumferential tracks (Dede; 204 (a plurality as shown in Fig. 3 and as described in Fig. 13 at step 304))(Dede; see Figs. 2-3 and 8 (in the combination of Dede/Giordan, the sensor assemblies of Dede, 236, have been made a plurality as taught by Giordan and as described above, and by doing so places a plurality of elements 236 on the assembled element 204 as shown in Fig. 3, and per Fig. 13 of Dede, the plurality of rail segments are removably inserted (see steps 304 and 332))).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts 2017/0274484 discloses a measurement system for a gas turbine engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/28/22